Aquilex Holdings LLC   Exhibit 10.1

 

Amendment No. 1 to the Credit Agreement dated as of February 28, 2011 by and
among Aquilex Holdings LLC, Royal Bank of Canada, as administrative agent, and
L/C issuer, and the required lenders.

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 1, dated as of February 28, 2011 (this “Amendment”), is
entered into by and among AQUILEX HOLDINGS LLC, a Delaware limited liability
company, (the “Borrower”), ROYAL BANK OF CANADA, as Administrative Agent and
Collateral Agent (the “Administrative Agent”) under that certain Amended and
Restated Credit Agreement dated as of April 1, 2010, as modified on June 17,
2010 (as otherwise amended, amended and restated, supplemented or modified from
time to time, the “Credit Agreement”) among the Borrower, the Administrative
Agent and the banks, financial institutions and other entities party thereto.
Capitalized terms used herein not otherwise defined herein or otherwise amended
hereby shall have the meanings ascribed thereto in the Credit Agreement.

RECITALS:

WHEREAS the Borrower and the Administrative Agent have agreed to amend the
Credit Agreement on the terms, and subject to the conditions, set forth herein;
and

WHEREAS, pursuant to Section 11.01 of the Credit Agreement, no amendment or
waiver of any provision of any of the Credit Agreement, nor consent to any
departure by any Borrower or any other Person from such provisions, shall be
effective unless in writing and approved by the Required Lenders and the
Borrower, and such consent shall include the L/C Issuer to the extent that its
rights are affected; and

WHEREAS the Borrower has requested that the Required Lenders and the L/C Issuer
approve the amendments set forth in this Amendment;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO CREDIT AGREEMENT

Upon the Amendment No. 1 Effective Date, the Credit Agreement shall be amended
as follows:

(a) Section 1.01 of the Credit Agreement shall be amended by adding the
following new definitions thereto in proper alphabetical order:

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of
February 28, 2011.

“Amendment No. 1 Effective Date” means the date on which all conditions
contained in Section 2 of Amendment No. 1 have been satisfied or waived.

“Total Tangible Assets” means the total tangible assets of the Borrower and its
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower delivered pursuant to Section 6.01(a) or (b).

(b) The definition of “Applicable Rate” contained in Section 1.01 of the Credit
Agreement shall be amended in its entirety to read as follows:

““Applicable Rate” means a percentage per annum equal to:



--------------------------------------------------------------------------------

(a) In respect of Term Loans that are (i) Eurocurrency Rate Loans, 4.50% and
(ii) Base Rate Loans, 3.50%, and

(b) In respect of Revolving Credit Loans based on the Total Leverage Ratio as
follows:

 

Level

 

Total Leverage

Ratio

 

Loan Type

   

Base Rate Loans

 

Eurocurrency Rate Loans

 

Euribor Elective

Revolving Loans

I

  < 2.75   3.00%   4.00%   4.00%

II

  < 3.75 but ³ 2.75   3.25%   4.25%   4.25%

III

  ³ 3.75   3.50%   4.50%   4.50%

; provided, that, subsequent changes in the Applicable Rate in respect of
Revolving Credit Loans resulting from a change in the Total Leverage Ratio shall
become effective as to all Revolving Credit Loans then outstanding three
(3) Business Days after delivery by the Borrower to the Administrative Agent of
a new Compliance Certificate pursuant to Section 6.02(a). Notwithstanding
anything to the contrary set forth in this Agreement (including the then
effective Total Leverage Ratio), if the Borrower shall fail to deliver such
Compliance Certificate in accordance with Section 6.02(a) within the time period
required by (i) Section 6.01(a) for each Fiscal Year, (ii) Section 6.01(b) for
the first three fiscal quarters of each Fiscal Year or (iii) if applicable,
Section 6.01(c) for each month, then the Applicable Rate in respect of Revolving
Credit Loans from and including the 49th day after the end of such fiscal
quarter, the 124th day after the end of such Fiscal Year or, if applicable, the
34th day after the end of such month, as the case may be, to but not including
the date the Borrower delivers to the Administrative Agent such Compliance
Certificate shall equal the highest possible Applicable Rate provided for by
this definition.”

(c) The definition of “Consolidated Adjusted EBITDA” contained in Section 1.01
of the Credit Agreement shall be amended by amending clause (i)(o) thereof in
its entirety to read as follows:

“(o) costs incurred in connection with compliance with the Sarbanes-Oxley Act,
provided that such costs are expensed or charged on or prior to December 31,
2011 and do not exceed an aggregate total amount of $1,000,000;”

(d) The definition of “GAAP” contained in Section 1.01 of the Credit Agreement
shall be amended in its entirety to read as follows:

““GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the



--------------------------------------------------------------------------------

operation of such provision (or, except with respect to the subject matter of
the immediately subsequent proviso, if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided, however,
that any obligations of a Person under a lease (whether existing now or entered
into in the future) that is not (or would not be) required to be classified and
accounted for as a capitalized lease on a balance sheet of such Person under
GAAP as in effect as of April 1, 2010 shall not be treated as capitalized lease
as a result of (x) the adoption of changes in GAAP after April 1, 2010
(including, for the avoidance of doubt, any changes or modifications as set
forth in the FASB exposure draft issued on August 17, 2010) or (y) changes in
the application of GAAP after April 1, 2010 (including, for the avoidance of
doubt, any changes or modifications as set forth in the FASB exposure draft
issued on August 17, 2010).”

(e) Section 7.02(n) shall be amended by deleting the text “(i) $15,000,000 and
(ii) 1.75% of Total Assets” contained therein and replacing it with the text
“(i) $20,000,000 and (ii) 10% of Total Tangible Assets”.

(f) Sections 7.03(d), 7.03(e) and 7.03(p) shall each be amended by deleting, in
each case, the text “the greater of (i) $20,000,000 and (ii) 2% of Total Assets”
contained therein and replacing it, in each case, with the text “10% of Total
Tangible Assets”.

(g) Sections 7.13, 7.14 and 7.15 of the Credit Agreement shall be amended in
their entirety to read as follows:

“Section 7.13 Total Leverage Ratio. Permit the Total Leverage Ratio for any Test
Period ending on the last day of a fiscal quarter set forth below to be greater
than the ratio set forth opposite such Test Period below:

 

Fiscal Quarter Ending

  

Total Leverage Ratio

March 31, 2011

   6.75:1.00

June 30, 2011

   6.75:1.00

September 30, 2011

   6.75:1.00

December 31, 2011

   6.75:1.00

March 31, 2012

   6.75:1.00

June 30, 2012

   6.75:1.00

September 30, 2012

   6.50:1.00

December 31, 2012

   6.50:1.00



--------------------------------------------------------------------------------

Fiscal Quarter Ending

  

Total Leverage Ratio

March 31, 2013

   6.25:1.00

June 30, 2013

   6.25:1.00

September 30, 2013

   6.25:1.00

December 31, 2013

   6.00:1.00

March 31, 2014

   5.75:1.00

June 30, 2014

   5.50:1.00

September 30, 2014

   5.50:1.00

December 31, 2014

   5.25:1.00

March 31, 2015

   5.00:1.00

June 30, 2015

   5.00:1.00

September 30, 2015

   5.00:1.00

December 31, 2015

   4.85:1.00

Section 7.14 Interest Coverage Ratio. Permit the Interest Coverage Ratio for any
Test Period ending on the last day of a fiscal quarter set forth below to be
less than the ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

  

Interest Coverage Ratio

March 31, 2011

   1.55:1.00

June 30, 2011

   1.55:1.00

September 30, 2011

   1.55:1.00

December 31, 2011

   1.55:1.00

March 31, 2012

   1.55:1.00

June 30, 2012

   1.55:1.00

September 30, 2012

   1.60:1.00



--------------------------------------------------------------------------------

Fiscal Quarter Ending

  

Interest Coverage Ratio

December 31, 2012

   1.65:1.00

March 31, 2013

   1.65:1.00

June 30, 2013

   1.65:1.00

September 30, 2013

   1.65:1.00

December 31, 2013

   1.70:1.00

March 31, 2014

   1.70:1.00

June 30, 2014

   1.75:1.00

September 30, 2014

   1.75:1.00

December 31, 2014

   1.80:1.00

March 31, 2015

   1.85:1.00

June 30, 2015

   1.85:1.00

September 30, 2015

   1.90:1.00

December 31, 2015

   1.95:1.00

Section 7.15 Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio for any Test Period ending on the last day of a fiscal quarter set forth
below to be greater than the ratio set forth opposite such fiscal quarter below:

 

Fiscal Quarter Ending

  

Senior Secured Leverage Ratio

March 31, 2011

   3.00:1.00

June 30, 2011

   3.00:1.00

September 30, 2011

   3.00:1.00

December 31, 2011

   3.00:1.00

March 31, 2012

   3.00:1.00

June 30, 2012

   2.95:1.00



--------------------------------------------------------------------------------

Fiscal Quarter Ending

  

Senior Secured Leverage Ratio

September 30, 2012

   2.85:1.00

December 31, 2012

   2.85:1.00

March 31, 2013

   2.75:1.00

June 30, 2013

   2.75:1.00

September 30, 2013

   2.65:1.00

December 31, 2013

   2.65:1.00

March 31, 2014 and thereafter

   2.50:1.00

SECTION 2. CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall become effective (the “Amendment No. 1 Effective Date”) as
of the date first above written when, and only when, each of the following
conditions shall have been satisfied:

(a) The Administrative Agent shall have received (a) counterparts of this
Amendment duly executed by the Borrower, the Required Lenders and the L/C Issuer
and (b) the consent attached hereto executed by each Guarantor.

(b) The delivery to the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower certifying the accuracy of the
representations and warranties set forth in Section 3 of this Amendment on and
as of the Amendment No. 1 Effective Date.

(c) The Borrower shall have paid the following fees, each of which shall become
earned, due and payable upon satisfaction of the other conditions contained in
this Section 2, within two Business Days after the other conditions contained in
this Section 2 have been satisfied:

(1) to the Administrative Agent for the ratable account and benefit of each
Lender executing this Amendment on or before 12 p.m. Eastern Standard Time on
February 25, 2011 (or as otherwise agreed) a nonrefundable fee equal to 0.25% of
the aggregate principal amount of outstanding Term Loans owing to, and the
Revolving Credit Commitments of, each such Lender; and

(2) all other fees and out-of-pocket costs and expenses owing to the
Administrative Agent (including the reasonable fees and out-of-pocket costs and
expenses of Shearman & Sterling LLP in its capacity as legal counsel to the
Administrative Agent) incurred in connection with the transactions contemplated
under this Amendment in accordance with Section 11.04 of the Credit Agreement.

SECTION 3. REPRESENTATIONS AND WARRANTIES



--------------------------------------------------------------------------------

A. Corporate Power and Authority. The Borrower has the requisite limited
liability company power and authority, as applicable, to enter into this
Amendment.

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of its obligations under this Amendment and the Credit Agreement
have been duly authorized by the necessary limited liability company action on
the part of the Borrower.

C. Governmental Approvals; No Conflicts. This Amendment (a) does not require any
consent or approval of, notice to, or any other action by or before, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate any applicable law or regulation
or the operating agreement, limited liability company agreement or other
organizational documents of the Borrower or any applicable order of any
Governmental Authority, (c) will not violate or result in a default under any
material indenture, agreement or other instrument binding upon the Borrower or
its assets, or give rise to a right thereunder to require any payment to be made
by the Borrower, and (d) will not result in the creation or imposition of any
Lien on any asset of a Loan Party, except Liens created under the Loan
Documents.

D. Binding Obligation. This Amendment has been duly executed and delivered by
the Borrower and is the legally valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms.

E. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.

SECTION 4. REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS

A. Binding Effect. This Amendment shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Administrative Agent, each
of the Lenders and each of the Loan Parties.

B. Severability. In case any provision herein or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

C. Reference to Credit Agreement. On and after the Amendment No. 1 Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Amended and Restated Credit
Agreement as amended and restated by this Amendment.

D. Effect on Credit Agreement. Except as specifically amended in Section 1 of
this Amendment, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed.

E. Execution. The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of



--------------------------------------------------------------------------------

any right, power or remedy of any Agent or Lender under, the Credit Agreement or
any of the other Loan Documents.

F. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

G. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

H. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

AQUILEX HOLDINGS LLC, as Borrower By:   /s/ Darren Smart Name:   Darren Smart
Title:  



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent By:   /s/ Ann Hurley Name:   Ann
Hurley Title:   Manager, Agency

 

 

ROYAL BANK OF CANADA, as L/C Issuer By:   /s/ James F. Disher Name:   James F.
Disher Title:   Aughorized Signatory

 



--------------------------------------------------------------------------------

[LENDER], as a Lender: By:       Name:  

Title:

* Executed by the required lenders thereto

 